Exhibit 99 TI Reports Financial Results for 2Q09 Conference call on TI web site at 4:30 p.m. Central time today www.ti.com/ir DALLAS (July 20, 2009) – Texas Instruments Incorporated (TI) (NYSE: TXN) today announced second-quarter revenue of $2.46 billion, net income of $260 million and earnings per share (EPS) of $0.20. “After sharp inventory corrections in our markets during the prior two quarters,our revenue levels are beginning to more closely reflect end demand,” said TI Chairman, President and CEO Rich Templeton.“As it will likely take some time before the economy strengthens, we have aligned our operations and expenses to be consistent with the weak environment.As a result, we are seeing healthy trends in our profitability. “Analog was the biggest driver of sequential growth this quarter with all three major businesses contributing.Of particular note, our high-volume analog & logic business is now showing early signs of progress from our efforts over the past couple of years to reinvigorate growth. “Operationally, TI performed well.Despite low visibility at the start of the quarter, our factories were able to respond to a surge in demand resulting in 18 percent sequential growth in revenue.At the same time, TI inventory again declined, and by working with our distributors we were able to further reduce channel inventory by about 10 percent. “Looking ahead, we expect solid sequential growth in the third quarter.As end demand trends remain uncertain, we will keep our operations flexible so we can quickly respond to our customers’ needs. “In the meantime, we continue to focus on strengthening our core businesses of Analog and Embedded Processing.In the quarter, we acquired Luminary Micro, which expanded TI’s Embedded Processing portfolio by more than 140 advanced, 32-bit microcontroller products.Many of our 2,000 field sales representatives and applications engineers already are working with these products to help customers solve a wide variety of system needs.” 2Q09 financial summary Amounts are in millions of dollars, except per-share amounts. 2Q09 2Q08 vs. 2Q08 1Q09 vs. 1Q09 Revenue: $ $ -27
